Citation Nr: 0214261	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  02-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Eligibility for death benefits as the veteran's surviving 
spouse.  

(The issues of entitlement to service connection for the 
cause of the veteran's death and entitlement to Dependency 
and Indemnity Compensation under the provisions of 
38 U.S.C.A. § 1151 will be the subject of a later decision of 
the Board of Veterans' Appeals (Board), pending further 
evidentiary development of those issues.)  

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active duty from July 1969 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  


FINDINGS OF FACT

1.  The appellant was not legally married to the veteran for 
at least one year prior to the veteran's death in May 1997.  

2.  The appellant had knowledge of a legal impediment to a 
marriage to the veteran prior to January 1997.  

3.  The appellant and the veteran had no children.  


CONCLUSION OF LAW

The criteria for eligibility for Dependency and Indemnity 
Compensation as the veteran's surviving spouse are not met.  
38 U.S.C.A. § 1304 (West 1991); 38 C.F.R. §§ 3.50, 3.52 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
June 1999 rating decision, April 2001 statement of the case, 
and February 2002 supplemental statement of the case, the 
appellant was apprised of the applicable law and regulations 
and given notice as to the evidence needed to substantiate 
her claims.  In addition, by letter dated in May 2000, the RO 
gave additional notice of the evidence needed to substantiate 
the claim on appeal, and asked the appellant to submit or 
authorize the RO to obtain additional relevant evidence.  She 
was specifically advised of a number of types of evidence 
that would aid her claim and what evidence VA would get.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured supporting statements 
regarding the appellant's marriage to the veteran, as well as 
their marriage license, certification of the appellant's 
divorce from her prior spouse, and statements by the 
appellant.  

Finally, the Board finds that the appellant has had ample 
opportunity to present evidence and argument in support of 
her appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  


Analysis

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of § 3.1(j).  Except as 
provided in § 3.52, "surviving spouse" means a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
veteran at the time of the veteran's death and: 

(1) Who lived with the veteran continuously from 
the date of marriage to the date of the veteran's 
death except where there was a separation which was 
due to the misconduct of, or procured by, the 
veteran without the fault of the spouse; and 

(2) Except as provided in § 3.55, has not remarried 
or has not since the death of the veteran and after 
September 19, 1962, lived with another person of 
the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other 
person. 

38 C.F.R. § 3.50 (2001).  

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j) (2001).  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: 

(a) The marriage occurred 1 year or more before the 
veteran died or existed for any period of time if a 
child was born of the purported marriage or was 
born to them before such marriage, and 

(b) The claimant entered into the marriage without 
knowledge of the impediment, and 

(c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date 
of his or her death as outlined in § 3.53, and 

(d) No claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death. 

38 C.F.R. § 3.52.  


An individual commits an offense if he is legally married and 
he purports to marry or does marry a person other than his 
spouse in this state, or any other state or foreign country, 
under circumstances that would, but for the actor's prior 
marriage, constitute a marriage; or lives with a person other 
than his spouse in this state under the appearance of being 
married.  For purposes of this section, "under the 
appearance of being married" means holding out that the 
parties are married with cohabitation and an intent to be 
married by either party.  Tex. Penal Code § 25.01 (1996).  


No dependency and indemnity compensation shall be paid to the 
surviving spouse of a veteran dying after December 31, 1956, 
unless such surviving spouse was married to such veteran-

(1) before the expiration of fifteen years after 
the termination of the period of service in which 
the injury or disease causing the death of the 
veteran was incurred or aggravated; or 
(2) for one year or more; or 
(3) for any period of time if a child was born of 
the marriage, or was born to them before the 
marriage. 

38 U.S.C.A. § 1304.  


The record shows that the appellant obtained a license to 
marry the veteran in December 1996.  The appellant also 
submitted the last page of an apparent decree of divorce of 
the appellant and her prior husband, effective in January 
1997.  The veteran died in May 1997, more than 25 years after 
his separation from service.  

The appellant contends, and so testified at personal hearings 
at the RO and before the undersigned Member of the Board, 
that she and the veteran lived together as husband and wife 
for at least a year prior to his death, as would constitute a 
common law marriage, and she submitted two statements from 
friends in support of that claim.  However, any such common 
law marriage could not have been valid under Texas law in 
effect at that time, since she was still legally married to 
her prior husband until January 1997.  Assuming that she did 
undertake a valid marriage to the veteran following her 
divorce, any such marriage to the veteran did not last at 
least a year, inasmuch as the veteran died in May 1997.  
Further, the record does not show that a child was born of 
the marriage of the appellant and the veteran nor was a child 
born to them before the marriage, and she does not contend 
that such was the case.  

In addition, any purported marriage between the appellant and 
the veteran cannot be "deemed valid" because the appellant 
must be charged with knowledge of an impediment to the 
marriage, inasmuch as she was then legally married to another 
man with whom she was living.  The appellant does not deny 
that fact and, in fact, submitted a page from the Federal 
Income Tax Form 1040 for calendar year 1996 that she filed 
jointly with her prior husband, that, incidentally, lists the 
veteran as a dependent.  

Because the appellant was not legally married to the veteran 
for at least one year prior to his death, because her 
marriage to the veteran cannot be deemed valid for at least 
one year prior to his death, and because they had no 
children, she is not eligible for VA Dependency and Indemnity 
Compensation as the surviving spouse of the veteran.  
38 U.S.C.A. § 1304; 38 C.F.R. §§ 3.50, 3.52.  

In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant's claim is denied.  


ORDER

The appellant is not eligible for death benefits as the 
veteran's surviving spouse.  

		
	V. L. JORDAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

